Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT is made and effective as of January 27, 2012
(the “Effective Date”) by and between Accentia Biopharmaceuticals, Inc., a
Florida corporation with a place of business located at 324 South Hyde Park
Avenue, Suite 350, Tampa, FL 33606 (the “Company” or “Accentia”), and REF
HOLDINGS, LLC, with an address of 801 North 500 West, Suite 200, Bountiful, UT
84010 (“Subscriber”), as follows:

WHEREAS Subscriber wishes to make an investment in the amount of $400,000.00 in
the Company’s private placement (“Private Placement”), upon the within terms and
conditions as set forth in the Summary of Terms attached as Exhibit A; and

WHEREAS the Company has determined to accept this Private Placement investment,
upon the terms and conditions stated herein;

IT IS AGREED as follows:

1. Subscriber hereby agrees to invest the sum of FOUR HUNDRED THOUSAND dollars
($400,000.00) in this Private Placement of the Company (the “Purchase Amount”).
The Purchase Amount shall be in U.S. Funds paid by check or wire transfer no
later than four business days following the Closing.

2. The Company shall issue to Subscriber: (i) That number of shares of
Accentia’s common stock determined by dividing the Purchase Amount by an amount
equal to 85% of the Accentia volume weighted average price (“VWAP”) for the ten
calendar days preceding Closing (the “Common Stock”); and (ii) A warrant to
purchase that number of shares of Accentia’s common stock equal to 50% of the
Common Stock purchased in subparagraph 2(i) above with the warrant exercise
price equal to the Accentia VWAP for the 10 calendar days prior to Closing and
having a term of five (5) years (the “Warrant”).

3. Subscriber hereby acknowledges and represents that: (i) I am an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended, (ii) I have the financial ability to bear the economic risk of
my investment contemplated by this Subscription Agreement, (iii) I have been
given the opportunity to ask questions to (and received satisfactory answers
from) the Company regarding the terms and conditions of the Private Placement
and the Warrant and the financial condition and prospects of the Company and
(iv) I have had full access to the public filings made by Accentia including but
not limited to audited and unaudited financial statements and periodic filings
on Forms 10-K, 10-Q and 8-K. Subscriber further represents and warrants that:
(a) I did not become interested in the Private Placement by means of, or as a
result of, the Registration Statement on Form S-1 filed by the Company on or
about February 18, 2011 or any amendment thereto (the “Registration Statement”),
(b) I became interested in the Private Placement through and as a result of my
relationship with the Company and/or its officers and/or directors rather than
through or as a result of any general solicitation or advertisement by the
Company, and (c) I was never contacted



--------------------------------------------------------------------------------

by the Company or any of its representatives in connection with the marketing of
the public offering described in the Registration Statement and did not
independently contact the Company or any of its representatives as a result of
any general solicitation or the Registration Statement or in connection with the
public offering described in the Registration Statement. This Subscription
Agreement and the representations contained herein shall not be disclosed to any
person other than the Company, its attorneys, and its independent accountants,
and as otherwise required by applicable law, and this Subscription Agreement and
the representations contained herein shall not be relied upon by any person
other than the Company, its attorneys, and its independent accountants.

4. The Company agrees to exercise its best efforts to file within thirty
(30) calendar days following Closing a registration statement covering the
shares to be issued under Paragraph 2(i) and the shares underlying the Warrant
to be issued under Paragraph 2 (ii) hereof.

5. This Subscription Agreement shall be deemed to have “closed” (and the
“Closing” shall be deemed to have occurred) on the date that the Company
receives and accepts this Subscription Agreement.

6. This Agreement shall be governed by and interpreted in light of the laws of
the State of Florida, notwithstanding choice of law principles.

IN WITNESS WHEREOF the parties hereby set their hands and seals hereto,
intending to be legally bound hereby.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Garrison J. Hasara

Name:  

Garrison J. Hasara

Title:  

Acting Chief Financial Officer

SUBSCRIBER: REF HOLDINGS, LLC By:  

/s/ Ronald H. Nakamoto

Name:  

Ronald H. Nakamoto

Title:  

Investment Adviser

 

2



--------------------------------------------------------------------------------

Exhibit A

Accentia Biopharmaceuticals, Inc.

Summary of Terms for Private Placement

Capitalized terms not defined herein shall have the meanings given to them in
the Subscription Agreement to which this Exhibit A is attached.

 

Issuer:   

Accentia Biopharmaceuticals, Inc.

(the “Company” or “Accentia”)

Participants:    Accredited Investors Placement:    Up to $5 million (subject to
increase) Timing:    Closing on or before January 31, 2012, subject to extension
Financing Structure:    Private Placement of units, with each unit consisting of
one share of Accentia’s common stock with a per-share price equal to a 15%
discount from the VWAP of Accentia’s common stock for the ten calendar days
prior to Closing, plus a warrant to purchase one-half (1/2) of a share of
Accentia’s common stock (50% warrant coverage) with the warrant exercise price
equal to the VWAP for the ten calendar days prior to Closing. Warrants shall
have a five (5) year term. Use of Proceeds:    To fund operations and biotech
development activities of Accentia and its subsidiaries Expenses:    Accentia
shall reimburse each Subscriber for agreed legal and due-diligence related
expenses incurred in connection with this investment at Closing. If a Subscriber
is represented by a registered broker-dealer, a placement agent fee shall be
negotiated and paid by the Company upon Closing. Reporting:    Each Subscriber
has full access to Accentia’s public filings including audited financial
statements. Registration:    The Company agrees to exercise its best efforts to
file within thirty (30) calendar days following Closing a registration statement
covering the shares to be issued under Paragraph 2(i) of the Subscription
Agreement to which this Exhibit A is attached and the shares underlying the
Warrants to be issued under Paragraph 2 (ii) of the Subscription Agreement to
which this Exhibit A is attached.

 

3